Citation Nr: 1132078	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  11-01 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date prior to June 5, 2006, for the assignment of a total disability rating based on individual unemployability due to service-connected disability.  



REPRESENTATION

Appellant represented by:	Robert P. Walsh, Esq. 



ATTORNEY FOR THE BOARD

W. Harryman, Counsel



INTRODUCTION

The Veteran served on active duty from April 1956 to February 1958.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

In addition to the issue listed above, the RO certified to the Board the issue of entitlement to an effective date prior June 5, 2006, for a 60 percent rating for degenerative disc disease at L2-3, L4-5, and L5-S1.  However, that issue was addressed in a Board decision in April 2010 and is no longer on appeal. 

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The Veteran mainly contends he should be awarded an earlier effective date for his TDIU award because the RO failed to comply with a prior Board decision.

More specifically, review of the file shows that a rating decision in September 1997 denied entitlement to a total disability rating based on individual unemployability (TDIU).  Although the Veteran initially disagreed with that decision, he did not perfect his appeal.  A Board decision in April 2000 noted that statements by the Veteran and his representative in 1999 constituted a request to reopen his claim for TDIU.  The Board then referred that issue to the RO for appropriate action.  A rating decision in October 2008 granted a TDIU and assigned an effective date of June 5, 2006, which the RO indicated was the date of receipt of the Veteran's claim.  The Veteran disagreed with the assigned effective date, was furnished a statement of the case by the RO in January 2011, and submitted a timely substantive appeal in January 2011.  

Essentially, the Veteran's TDIU claim in 1999 remained pending until October 2008 and, therefore, it must be determined whether he was unemployable due to service-connected disability throughout that period.  

The file indicates the Veteran was awarded disability benefits from the Social Security Administration (SSA).  Although the award letter and decision is of record, it is not apparent whether all medical records relied upon in rendering the award are in the Veteran's claims folder.  The RO never made a request to the SSA for these records.

The U.S. Court of Appeals for Veterans Claims has held that, where VA has notice that the Veteran may be receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), emphasizes the need for VA to obtain records from other Government agencies.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  Under the circumstances presented here, the RO should request the Veteran's SSA medical records in conjunction with his application for benefits and award thereof, to the extent they exist.

The claims file also contains records of several private emergency room visits from March 1998 to October 2005, as well as the report of a private magnetic resonance imaging study of the Veteran's lumbar spine in July 2005.  Those records indicate that the Veteran was receiving private treatment for his service-connected lumbar spine disability during that time period, the records of which have not been obtained and which would likely provide valuable information relevant to the current appeal.  Therefore, the case must be remanded to obtain those records.  


Accordingly, the case is remanded for the following actions: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)


1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health providers who evaluated or treated him for his service-connected lumbar spine disability since September 1997 along with signed release forms to obtain any identified treatment records.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his attorney must then be given an opportunity to respond.  

2.  Contact the Social Security Administration for the purpose of obtaining a copy of the decision and all medical records relied upon in conjunction with any filed claim by the Veteran for SSA disability benefits. Any attempts to obtain records that are ultimately unsuccessful, should be documented in the claims folder.

3.  After the above development has been completed, the Veteran's claim for an effective date prior to June 5, 2006, for the assignment of a TDIU must be readjudicated.  If the claim on appeal remains denied, the Veteran and his attorney must be provided a supplemental statement of the case.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



